 1

 2

 3

 4

 5

 6

 7

 8      UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA

 9                            OAKLAND DIVISION
10
                                       Master Docket No. 19-CV-00717-JST
11   IN RE CALIFORNIA BAIL BOND
     ANTITRUST LITIGATION              [PROPOSED] ORDER GRANTING
12                                     DEFENDANTS’ MOTION FOR A
     THIS DOCUMENT RELATES TO:         PROTECTIVE ORDER TEMPORARILY
13   ALL ACTIONS                       STAYING DISCOVERY PENDING
                                       RESOLUTION OF MOTIONS TO
14                                     DISMISS
15                                     Date:     September 18, 2019
                                       Time:     2:00 p.m.
16                                     Location: Courtroom 2, 4th Floor
                                       Judge:    The Honorable Jon S. Tigar
17

18

19
20

21

22

23

24

25

26

27

28
                                                 ORDER GRANTING MOTION FOR PROTECTIVE
                                                                                 ORDER
                                                                       3:19-CV-00717-JST
 1          This matter came before the Court on Defendants’ Motion for a Protective Order

 2   Temporarily Staying Discovery Pending Resolution of Motions to Dismiss (the “Motion”), filed

 3   July 15, 2019.

 4          The Court having read and considered all of the papers and arguments submitted in

 5   support of the Motion and any opposition to same, and good cause having been shown,

 6          IT IS HEREBY ORDERED that Defendants’ Motion for a Protective Order Temporarily

 7   Staying Discovery Pending Resolution of Motions to Dismiss is GRANTED.

 8          Dated: _______________________

 9
10                                              HON. JOHN S. TIGAR
                                                U.S. District Court, Northern District of California
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                ORDER GRANTING MOTION FOR PROTECTIVE
                                                  -1-                                           ORDER
                                                                                      3:19-CV-00717-JST
